DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 03/21/2022. Claims 15-26 and 28-29 are currently pending for examination on the merits. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 15 recites the limitation “the edge of the profiled tread is at a distance of 0 (zero) radial distance from the line L2 extending in the axial direction through the tire zenith in the further operating state” in lines 23-24. There is lack of antecedent basis in the specification for this claim language. 
The abstract of the disclosure is objected to because it contains two paragraphs instead of one. Additionally, the abstract is objected to for containing "Figure 2" in line 21.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 15 and 28 are objected to because of the following informalities: 
At the end of claim 15, “fig 1., p5, lines 7-21” should be removed. 
At the end of claim 28, “p 7, ll 3-11” should be removed. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation “a further operating state” in line 19. However, it is unclear whether this limitation is referring to the “further operating state” in line 16 or is intended to introduce another further operating state. Based on the rest of the language of the claims, it is assumed that “a further operating state” in line 19 is intended to refer to the “further operating state” in line 16. For examination purposes, “a further operating state” in line 16 will be read as “the further operating state.” 
Claim 15 recites the limitation "the rim" in line 20.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the rim” in line 20 will be read as “a rim.” 
Claims 16-26 and 28-29 are also rejected due to their dependence on rejected claim 15. 
Claim 24 recites the limitation “the further operating states” in lines 2-3. However, since only one further operating state has been introduced in claim 15, it is unclear what this limitation is referring to. Based on the rest of the language of the claims, it is assumed that applicant only intends to have one further operating state in the claims. Therefore, for examination purposes, “the further operating states” in lines 2-3 will be read as “the further operating state.” 
Claim 25 recites the limitation “the further operating states” in lines 2-3. However, since only one further operating state has been introduced in claim 15, it is unclear what this limitation is referring to. Based on the rest of the language of the claims, it is assumed that applicant only intends to have one further operating state in the claims. Therefore, for examination purposes, “the further operating states” in lines 2-3 will be read as “the further operating state.” 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 15-18, 22-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Senger (US 4,055,209) (of record) in view of Paonessa et al. (US 6,439,283) (Paonessa) (of record) and Homeyer (DE 3800857 with English Machine Translation).
Regarding claim 15, Senger discloses a pneumatic tire (title) comprising: a profiled tread (see Fig. 1), side walls (7) and rounded tire shoulders (see Fig. 1); wherein shoulder portions (6c, 6d) have blocks (see Modified Figure 2 below), between which grooves (11a, 11b) extending in the direction of the side walls (7) are provided and which are provided with sipes (71) extending in the direction of the side walls (7) (see Fig. 2). Senger further discloses that an edge of the profiled tread is at a distance a in a radial distance from a line L2 extending in the axial direction through a tire zenith (see Modified Figure 4 below). Furthermore, since Senger discloses a pneumatic tire, it is clear that the tire is intended to be pressurized with air. The tire also includes bead wires (3), giving the tire structure to be mounted on a rim, which is very common in the art for pneumatic tires. Senger fails to explicitly disclose, however, a first operating state wherein the profiled tread has a first contact surface and outside of the contact surface has profiled shoulder portions (6c, 6d) extending in the direction of the side walls (7) or a further contact surface in a further operating state, which is wider than the first contact surface and at least partially includes the shoulder portions (6c, 6d) and the profiling thereof; and, wherein the shoulder portions (6c, 6d) are completely in the contact surface in the further operating state of the tire mounted on a rim; the further operating state is a reduced pressure compared with the first operating state; the edge of the profiled tread is at a distance of zero radial distance from the line L2 extending in the axial direction through the tire zenith in the further operating state. 

    PNG
    media_image1.png
    650
    540
    media_image1.png
    Greyscale

Modified Figure 2, Senger

    PNG
    media_image2.png
    392
    887
    media_image2.png
    Greyscale

Modified Figure 4, Senger
	However, it is known in the art that tires can be used in many different operating states depending on the internal pressure of the tire and the load placed on the tire for particular applications. Additionally, it is known in the art that, depending on the internal pressure of the tire and the amount of load placed on the tire, the contact surface of the tire will change. For example, Paonessa teaches a pneumatic tire (abstract) mounted on a rim (100) having a profiled tread (12), side walls (16, 18), and rounded tire shoulders (see Fig. 3A). Paonessa further teaches, in a first operating state in which the tire is normally inflated but unloaded (Col. 4, lines 64-67), a first contact surface (see Fig. 3A). Paonessa further teaches that in a further operating state of the tire mounted on the rim (100) in which the tire is uninflated and normally loaded (Col. 5, lines 3-5), the tire has a further contact surface which is wider than the first contact surface (see Fig. 3C). Additionally, it is clear that a distance in a radial direction between an edge of the profiled tread (12) and a line extending in the axial direction through a tire zenith is reduced from the first operating state to the further operating state taught by Paonessa (compare Figs. 3A and 3C). 
	Homeyer also teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
	Therefore, as evidenced by the teachings of Paonessa and Homeyer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pneumatic tire as disclosed by Senger to have a first operating state with a first contact surface and a further operating state in which the tire has reduced pressure with a further contact surface wider than the first contact surface in which the shoulder portions are completely in the contact surface and the edge of the profiled tread is at a distance of zero from the line extending in the axial direction through the tire zenith, as described in claim 15, by changing the conditions of the tire, such as internal pressure or loading, for certain applications. Furthermore, it is noted that the tire disclosed by Senger contains all of the structure required by claim 15 of the invention and is capable of being operated in the different operating states described in claim 15. 
	Regarding claim 16, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the blocks (see Modified Figure 2 above) are separated from the remaining profiling, situated within the first contact surface, of the tread by a groove (10a) extending in the circumferential direction (see Fig. 2). 
	Regarding claim 17, Senger discloses all of the limitations as set forth above for claim 16. Senger fails to explicitly disclose that the groove (10a) which separates the blocks in the shoulder portions (6c, 6d) from the remaining profiling of the tread extends either within or outside or partially within and partially outside the first contact surface in the first operating state. However, as set forth above using the teachings from Paonessa and Homeyer, it would have been obvious to choose the first operating state of the tire mounted on the rim in which the circumferential groove (10a) extends either within or outside or partially within and partially outside the first contact surface depending on the internal pressure and loading of the tire. Additionally, the structure of the tire disclosed by Senger would be capable of satisfying the limitations of claim 17. 
	Regarding claim 18, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the blocks (see Modified Figure 2 above) in the shoulder portions (6c, 6d) are provided with a plurality of sipes (71) which have at least one portion that extends in a zigzag or wavy shape in plan view (see Fig. 2). 
	Regarding claim 22, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that, when viewed in the circumferential direction, the grooves (11a, 11b) between the blocks (see Modified Figure 2 above) of the shoulder portions (6c, 6d) extend at an acute angle which is 30o (90o-60o) to the radial direction (see Fig. 2; Col. 2, lines 3-8) in the first operating state, reading on the claimed range in claim 22 of 5o to 30o. 
	Regarding claim 23, Senger discloses all of the limitations as set forth above for claim 22. Senger further discloses that the grooves (11a, 11b) slope alternately in one and the other circumferential direction relative to the radial direction (see Modified Figure 2 below). 

    PNG
    media_image3.png
    650
    707
    media_image3.png
    Greyscale

Modified Figure 2, Senger
	Regarding claim 24, Senger discloses all of the limitations as set forth above for claim 15. Senger fails to explicitly disclose that the rim on which the tire is mounted is adjusted to a smaller rim width in the first operating state than in the further operating state. 
	Homeyer teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the rim (1) is adjusted to a smaller rim width in the first operating state than in the further operating state (abstract). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the tire disclosed by Senger with the rim taught by Homeyer in which the rim is adjusted to a smaller rim width in the first operating state than in the further operating state because they would have had a reasonable expectation that doing so would lead to effective grip on-road and off-road. Additionally, as set forth above for claim 15, the tire disclosed by Senger is capable of being mounted on a rim and would, therefore, be capable of being on a rim which is adjusted to a smaller rim width in the first operating state than in the further operating state. 
	Regarding claim 25, Senger discloses all of the limitations as set forth above for claim 15. It is noted that the claims are directed toward a tire and not the intended use or operating conditions of the tire. Therefore, the limitation regarding an adjusted internal pressure in the tire at different operating states does not require additional structure not present in the tire of Senger. Additionally, as set forth above for claim 15, the tire disclosed by Senger is capable of being filled with air to a certain internal pressure and, therefore, would be capable of having an internal pressure adjusted to a higher value in the first operating state than in the further operating state. The tire disclosed by Senger, then, satisfies the limitations in claim 25. 
	Regarding claim 26, Senger discloses all of the limitations as set forth above for claim 15. Senger fails to disclose, however, that the width of the rim is variable. 
Homeyer teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the width of the rim (1) is variable so that the tire can transition from the first operating state to the further operating state (abstract; [0012]). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the tire disclosed by Senger with the variable width rim taught by Homeyer because they would have had a reasonable expectation that doing so would lead to effective grip on-road and off-road. Additionally, as set forth above for claim 15, the tire disclosed by Senger is capable of being mounted on a rim and would, therefore, be capable of being mounted on a rim in which the width of the rim is variable.  
	Regarding claim 28, Senger discloses all of the limitations as set forth above for claim 15. Senger fails to disclose, however, that the tire is mounted on an adjustable rim having its width adjustable to set tire pressure corresponding to one of the first operating state and the further operating state. Examiner notes that the limitation “having its width adjustable to set tire pressure corresponding to one of the first operating state and the further operating state” is merely intended use and that a tire mounted on an adjustable width rim is the only structure required by claim 28. 
Homeyer teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the rim (1) is an adjustable width rim (abstract; see Fig. 1) adjusted to a smaller rim width in the first operating state than in the further operating state (abstract). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the tire disclosed by Senger with the adjustable width rim taught by Homeyer because they would have had a reasonable expectation that doing so would lead to effective grip on-road and off-road. Additionally, as set forth above for claim 15, the tire disclosed by Senger is capable of being mounted on a rim and would, therefore, be capable of being on an adjustable width rim. 
	Regarding claim 29, modified Senger discloses all of the limitations as set forth above for claim 28. Modified Senger further discloses that the adjustable width rim (Homeyer: 1) is adjustable by a cockpit mechanism ([0012]). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senger (US 4,055,209) (of record) in view of Paonessa et al. (US 6,439,283) (Paonessa) (of record) and Homeyer (DE 3800857 with English Machine Translation) as applied to claim 15 above, and further in view of Furusawa (WO 2016/088856 with English Equivalent US 2017/0361660) (of record). 
Regarding claim 19, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the blocks (see Modified Figure 2 above) in the shoulder portions (6c, 6d) are provided with a plurality of sipes (71). Senger fails to disclose, however, that the sipes (71) have a width of 0.5 mm to 1.0 mm and a depth of 1.5 mm to 2.5 mm at the periphery of the blocks. 
Furusawa teaches a similar pneumatic tire (title) having a profiled tread (see Fig. 2) with shoulder portions (33) comprising blocks (5). Furusawa further teaches that these blocks (5) are provided with a plurality of sipes (6). Furusawa further teaches that these types of sipes typically have a width of less than 1.0 mm and a depth of 2.0 mm or greater ([0050]) and that these types of sipes improve the tire’s performance on snow and ice ([0049]). Because Furusawa teaches a sipe width encompassing the claimed width range in claim 19 and a sipe depth overlapping the claimed depth range in claim 19, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sipes as disclosed by Senger to have the dimensions as taught by Furusawa because they would have had a reasonable expectation that doing so would lead to an improvement of the tire’s performance on snow and ice. 
Regarding claim 20, Senger discloses all of the limitations as set forth above for claim 15. Senger fails to disclose, however, that the blocks (see Modified Figure 2 above) in the shoulder portions (6c, 6d) are at least partially traversed superficially and in a manner similar to hatching by sipes which have a width and a depth of 0.3 mm to 0.6 mm. 
Furusawa teaches a similar pneumatic tire (title) having a profiled tread (see Fig. 2) with shoulder portions (33) comprising blocks (5). Furusawa further teaches that the blocks (5) in the shoulder portions (33) are at least partially traversed superficially and in a manner similar to hatching by narrow shallow sipes (7) which have a width and a depth of 0.2 mm to 0.7 mm ([0055]). Because Furusawa teaches a sipe width and a sipe depth that encompasses the claimed sipe width and depth range in claim 20, a prima facie case of obviousness exists (see MPEP 2144.05(I)). Furusawa further teaches that these sipes (7) help improve the tire’s braking performance on ice ([0054]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocks in the shoulder portions as disclosed by Senger to include the narrow shallow sipes as taught by Furusawa because they would have had a reasonable expectation that doing so would lead to an improvement of the tire’s braking performance on ice.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Senger (US 4,055,209) (of record) in view of Paonessa et al. (US 6,439,283) (Paonessa) (of record) and Homeyer (DE 3800857 with English Machine Translation) as applied to claim 15 above, and further in view of Kiyoyanagi (JP 2000313206 with English Machine Translation) (of record).
Regarding claim 21, Senger discloses all of the limitations as set forth above for claim 15. Senger fails to disclose, however, that the grooves (11a, 11b) between the blocks (see Modified Figure 2 above) of the shoulder portions (6c, 6d) have a depth of 1.5 mm to 2.5 mm. 
Kiyoyanagi teaches a similar pneumatic tire (title) having a profiled tread (1) with shoulder portions (2) comprising blocks (7) between which grooves (5a, 5b) are provided. Kiyoyanagi further teaches that these grooves (5a, 5b) have a depth between 1 mm and 5 mm ([0014]) in order to balance the rigidity and cut resistance of the shoulder portions (2) ([0014]). Because Kiyoyanagi teaches a depth of the grooves (5a, 5b) encompassing the claimed groove depth range in claim 21, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves between the blocks of the shoulder portions as disclosed be Senger to have a depth as taught by Kiyoyanagi because they would have had a reasonable expectation that doing so would balance the rigidity and cut resistance of the shoulder portions.
Response to Arguments
Applicant’s amendments to the Specification and Claims are noted and appreciated by examiner. However, in light of the amendments a few objections remain as set forth above in the Office Action. 
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the cited references fail to teach the edge of claim 15, examiner respectfully disagrees. As set forth in the above Office Action, Senger clearly discloses that an edge of the profiled tread is at a distance a in a radial distance from a line L2 extending in the axial direction through a tire zenith (see Modified Figure 4 below). Additionally, based on the teachings of Paonessa and Homeyer, examiner asserts that it would have been obvious to have used the tire of Senger in a reduced pressure state in which the edge of the profiled tread is at a distance of zero radial distance from the line L2 extending in the axial direction through a tire zenith. Furthermore, as discussed above for claim 15, it is clear that Senger discloses all of the structure required by claim 15 and, thus, the tire disclosed by Senger would be capable of being in such a state such that the edge of the profiled tread is at a distance of zero radial distance from the line L2 extending in the axial direction through the tire zenith. Therefore, Senger satisfies all of the limitations in claim 15. Thus, applicant’s arguments are not persuasive. 

    PNG
    media_image2.png
    392
    887
    media_image2.png
    Greyscale

Modified Figure 4, Senger
As such, claims 15-26 and 28-29 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749